Case 2:20-cv-00469-JPH-DLP Document 6 Filed 09/14/20 Page 1 of 2 PageID #: 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

GREGORY COX,                                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:20-cv-00469-JPH-DLP
                                                      )
SCOOBEE, et al.                                       )
                                                      )
                              Defendants.             )

                 Order Directing Treatment of Filings and Dismissing Action

       This lawsuit was opened based on the filing of a Complaint by plaintiff Gregory Cox. But

a review of the Court's docket reflects that Mr. Cox is a plaintiff in Cox v. Dickerson, et al., 2:20-

cv-396-JPH-DLP. The claims raised in that case are the same as those raised in this case, namely

that Mr. Cox has been subjected to improper disciplinary action. In addition, Mr. Cox was directed

in No. 2:20-cv-396-JPH-DLP to file a signed complaint and a motion to proceed in forma pauperis.

Dkt. 4. It appears that the filings in this case are responsive to those directions. Accordingly, the

clerk shall re-docket the Complaint, dkt. [1], the motion to proceed in forma pauperis, dkt. [2],

and the motion for assistance with recruiting counsel, dkt. [3], in Case No. 2:20-cv-396-JPH-DLP.

Those motions are terminated as filed in this case. This action is dismissed without prejudice.

Mr. Cox should label any future filings with Case No. 2:20-cv-396-JPH-DLP. Final judgment

consistent with this order shall now issue.

SO ORDERED.

Date: 9/14/2020




                                                  1
Case 2:20-cv-00469-JPH-DLP Document 6 Filed 09/14/20 Page 2 of 2 PageID #: 20




Distribution:

GREGORY COX
103230
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                     2
